DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rotary axis" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the beam center axis" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0139215 (Gregerson).
Regarding claim 1,  Gregerson discloses a cone-beam CT multi-directional scanning apparatus (see figures 1 and 3 and paragraph [0054]) for whole body scanning and imaging of a patient (see figure 5, element 105), comprising a host machine frame (elements 31/33), a scanning frame (element 40), a revolving driving device (element 120), a lifting platform provided on two sides of the host machine frame (elements 118 are on two sides of elements 31/33 and lift element 40) and a cone-beam CT scanning device (see figure 6, elements 43 and 45 are x-ray source and detector or cone beam CT device) arranged on a body of the scanning frame (elements 43/45 are arranged on figure 6 which is the gantry element 40 or scanning frame), wherein a lifting end of the lifting platform (elements 118) is connected to the scanning frame (element 40) by virtue of the revolving driving device (element 120 ) so that the scanning frame (element 40) can turn over inside the host machine frame (see figures 1A vs. 3A where element 40 turns over inside elements 31/33), and wherein with the turning of the scanning frame (element 40 is capable of turning, see figures 1A vs. 3A), when a working surface of the cone-beam CT scanning device on the body of the scanning frame is in a horizontal state, scanning and imaging of a patient in a standing position can be performed (see figure 1A, when element 40 is in a horizontal state a standing patient is imaged), and when the working surface of the cone-beam CT scanning device on the body of the scanning frame is in a vertical state, scanning and imaging of the 
Regarding claim 2, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 1, wherein the rotary axis (see below image reproduced) of the scanning frame (element 40) and of the lifting platform (element 118) and the beam center axis (Beam axis is the not pictured but the beam is located midway the thickness of gantry element 40 also where rotary axis is located for example) are at the same height (see figure 1A, all elements are set at the same height). 
    PNG
    media_image1.png
    606
    569
    media_image1.png
    Greyscale

Regarding claim 3, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 1, wherein the lifting platform can drive the scanning frame to move up and down (element 118 or lifting platform drive element 40 up and down).
Regarding claim 4, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 1, wherein the cone-beam CT scanning device (figure 6) comprises a rotary scanning table (element 41), a bulb tube (element 43), and a dynamic flat-panel detector (element 45), wherein a 
Regarding claim 5, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 4, wherein the cone-beam CT scanning device (elements 43/45) is disposed on the rotary scanning table (element 41). 
Regarding claim 6, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 1, wherein the revolving driving device (element 120 in figure 1, and also element 201/203 of figure 1C) comprises a revolving axis (axis through elements 201, 40 and 203), a bearing (see paragraph [0061] discloses elements 201/203 have a bearing), and a motor (see paragraph [0031] discloses a drive mechanism including a motor), wherein a power end of the revolving axis is connected to an output end of the motor (this feature is inherent to power the drive mechanism to move element 120), and the bearing is sleeved outside the revolving axis (see paragraph [0061] discloses that the attachment mechanism 201/203 powers the rotating portion or bearing apparatuses). 
Regarding claim 7, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 1, further comprising a base (element 102) and a main base guide rail pair (elements 110), wherein the base (element 102) is connected to the host machine frame (elements 31/33) through the main base guide rail pair (element 102 is connected to elements 31/33 through elements 110), so that the host machine frame slides along the main base guide rail pair (see figure 1A, elements 31/33 slide along elements 110). 
Regarding claim 8, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 7, wherein the sliding of the host machine frame (elements 31/33) along the main 
Regarding claim 11, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 4, further comprising a lifting scanning bed (Figure 3A, element 60), wherein the width of the lifting scanning bed is smaller than the diameter of the detection port (see element 116 which is the detection port and element 60 is smaller in diameter). 
Regarding claim 12, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 11, wherein the lifting scanning bed (element 60) is independently placed at the rear of the host machine frame (element 60 is placed at the rear of elements 31/33). 
Regarding claim 12, Gregerson discloses the cone-beam CT multi-directional scanning apparatus according to claim 11, wherein a horizontal slide rail (unlabeled rail, but allows element 60 to slide through element 116, see figures 3A to 3C) which extends through the rotary scanning table (figure 6, element 41 is a rotary table in the gantry, see figure 3A element 40) in the vertical state (element 40 is in a vertical state and element 41, located in element 40 has a bore element 114 for extending element 60 into element 116) is provided below the lifting scanning bed (unlabeled rail is located below element 60), so that the lifting scanning bed can slide in a horizontal direction (see figures 3A-3C). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson in view of US 2013/0064344 (Carol).
Regarding claim 9, Gregerson discloses the he cone-beam CT multi-directional scanning apparatus according to claim 4, further but does not disclose a standing platform, wherein the standing platform is disposed below the detection port. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Gregerson with the invention as disclosed by Carol, as it would increase the accuracy in the detected image as it would allow adjusting the position of the patient during imaging.
Regarding claim 10, Gregerson in view of Carol discloses the cone-beam CT multi-directional scanning apparatus according to claim 9, wherein Carol further discloses the standing platform (elements 3/4) is a liftable platform (see figure8) so as to cooperate with the lifting platform connected to the scanning frame (element 3/4 or 10 is liftable with respect to the detector/source or scanning frame, see figure 5, element 15). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,524,740- discloses a vertical/horizontal whole body CT
US2017/0105691- discloses a vertical/horizontal whole body CT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884